

116 HR 7185 IH: Enhancing Protections for Whistleblower Anonymity Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7185IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Swalwell of California introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to make the disclosure of the identity of a whistleblower a criminal offense, to provide a civil right of action for the disclosure of the identity of a whistleblower, and for other purposes.1.Short titleThis Act may be cited as the Enhancing Protections for Whistleblower Anonymity Act.2.Criminal penalty for the disclosure of the identity of a whistleblower(a)In generalChapter 88 of title 18, United States Code, is amended by adding at the end the following new section:1802.Disclosure of whistleblower identity(a)In generalExcept under the circumstances described in subsection (b), whoever, being an employee of the Federal Government or contractor of the Federal Government, knowingly makes a prohibited disclosure shall be fined under this title, imprisoned not more than 1 year, or both.(b)ExceptionsThe circumstances described in this subsection are the following:(1)The prohibited disclosure—(A)is made to—(i)an employee of the Federal Government;(ii)an employee of a State government; or(iii)an employee of a local government; and(B)is expressly permitted by any other law.(2)The whistleblower provides written consent before the prohibited disclosure is made.(c)ApplicabilitySubsection (a) shall only apply to a prohibited disclosure that is made after the date of enactment of this section.(d)DefinitionsIn this section:(1)Employee of the Federal GovernmentThe term employee of the Federal Government means an officer or employee of the United States Government, including—(A)a member of the uniformed service;(B)a Member of Congress; and(C)the President of the United States.(2)Member of CongressThe term Member of Congress has the meaning given such term in section 2106 of title 5. (3)Prohibited disclosureThe term prohibited disclosure means a formal or informal communication or transmission of—(A)the identity of a whistleblower; or(B)identifying information relating to a whistleblower.(4)WhistleblowerThe term whistleblower means each of the following:(A)An employee, former employee, or applicant for employment (as such terms are used in section 1213(a) of title 5) who makes a disclosure that is described in paragraph (1) or (2) of such section.(B)An employee of an agency or applicant for employment at an agency (as such terms are used in section 2302(b)(8)(C) of title 5) who makes a disclosure as described in such section.(C)A former employee of the Federal Government who makes a disclosure to Congress of information described in section 2302(b)(8)(C) of title 5.(D)An employee that makes a complaint or otherwise provides information to the Inspector General (as the terms employee and Inspector General are used in the Inspector General Act of 1978 (5 U.S.C. App.)) pursuant to the requirements of section 7 of such Act.(E)A member of the armed forces that—(i)complains of or discloses information; and(ii)is protected against retaliation for such actions under section 1034 of title 10.(F)An employee (as the term employee is used in section 103H of the National Security Act of 1947 (50 U.S.C. 3033)) who the Inspector General of the Intelligence Community may not disclose the identity of pursuant to the requirements of section 103H(g)(3)(A) of such Act (50 U.S.C. 3033(g)(3)(A)).(G)An employee (as the term employee is used in section 4712(a)(3)(A) of title 41) who is deemed to have made a disclosure under such section.(H)A individual not otherwise covered by subparagraphs (A) through (F) who—(i)is protected by law to make a disclosure of—(I)a violation of law or regulation; or(II)gross mismanagement, gross waste of funds, abuse of authority, or a substantial and specific danger to public health or the safety of a Federal entity;(ii)makes such a disclosure;(iii)is not prohibited by law to make such a disclosure; and(iv)is not disclosing information that is determined pursuant to Executive Order No. 13526 (75 Fed. Reg. 707; relating to classified national security information), or a successor order, or the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) to require protection against unauthorized disclosure..(b)Clerical amendmentThe table of sections for chapter 88 of title 18, United States Code, is amended by adding at the end the following new item:1802. Disclosure of whistleblower identity..3.Civil right of action against disclosure of whistleblower identity(a)Prohibited disclosureA whistleblower may bring a civil action before the appropriate district court—(1)for appropriate relief, including injunctive relief, compensatory damages, and punitive damages, against any employee of the Federal Government or contractor of the Federal Government who makes a prohibited disclosure, with respect to such whistleblower; or(2)for injunctive relief against any employee of the Federal Government or contractor of the Federal Government who threatens to make a prohibited disclosure, with respect to such whistleblower.(b)Jury trialA party to an action brought under subsection (a) shall be entitled to trial by jury.(c)DefinitionsIn this section, the terms employee of the Federal Government, prohibited disclosure, and whistleblower have the meanings given such terms in section 1802(d) of title 18, United States Code, as added by this Act.